                                 United States District Court
                                Northern District of New York

Dingman Pithang,           )                 Case No. 5:19-cv-00635-ATB
             Plaintiff,    )
                           )                 Andrew T. Baxter,
vs.                        )                 United States Magistrate Judge
                           )
Andrew M. Saul,            )                 Stipulation
Commissioner of the Social )                 Document Electronically Filed
Security Administration,   )
             Defendant.    )                 Dated: January 10, 2020

                               Parties’ Stipulation for Remand

       The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). The parties consent to the entry of judgment pursuant to Rule 58

of the Federal Rules of Civil Procedure.


Respectfully Submitted,

Andrew M. Saul,                                      Dingmand Pithang,

By His Attorneys                                     By Her Attorney

Grant C. Jaquith,
United States Attorney                                                                  January 13, 2020

/s/ Susan D. Beller                                  /s/ Elizabeth Krupar 1
Susan D. Beller                                      Elizabeth Krupar
Special Assistant United States Attorney             Legal Aid Society of Mid-New York, Inc.
Social Security Administration                       221 South Warren St., Suite 310
Office of the General Counsel                        (315) 703-6657
J.F.K. Federal Building, Room 625                    betsy.krupar@lasmny.org
Boston, MA 02203
(617) 565-4288
susan.beller@ssa.gov



1
  Electronically signed by Susan Beller with Attorney Krupar’s permission, provided via email
today.
